EXHIBIT 10.67

 

STANDSTILL AGREEMENT

 

dated as of October 22, 2013

 

by and among

 

SAMSUNG ELECTRONICS CO., LTD.,

 

SAMSUNG DISPLAY CO., LTD.

 

and

 

CORNING INCORPORATED

 

CORNING INCORPORATED - 2013 Form 10-K 1

 

 

Table of contents

 

ARTICLE I  DEFINITIONS 3 Section 1.1  Definitions 3 Section 1.2 Interpretation 4
    ARTICLE II  STANDSTILL 4 Section 2.1 Restrictions During the Standstill 4
Section 2.2 Standstill Exceptions 5     ARTICLE III  REPRESENTATIONS 6
Section 3.1 Shareholder Representations 6 Section 3.2 Company Representations 6
    ARTICLE IV  TERMINATION 6 Section 4.1 Termination 6 Section 4.2 Effect of
Termination 6     ARTICLE V  MISCELLANEOUS 6 Section 5.1 No Other Agreements 6
Section 5.2 Announcements 7 Section 5.3 Specific Performance 7 Section 5.4
Assignment; Binding Effect 7 Section 5.5 Notices 7 Section 5.6 Amendment; Waiver
8 Section 5.7 Descriptive Headings 8 Section 5.8 Expenses 8 Section 5.9
Severability 8 Section 5.10 Further Assurances 8 Section 5.11 Entire Agreement 8
Section 5.12 Governing Law; Jurisdiction 8 Section 5.13 Counterparts; Facsimile
9 Section 5.14 Obligations 9

 

CORNING INCORPORATED - 2013 Form 10-K 2

 

Back to Contents

STANDSTILL AGREEMENT

 

This STANDSTILL AGREEMENT (this “Agreement”) is dated as of October 22, 2013, by
and among Corning Incorporated, a New York corporation (the “Company”), Samsung
Electronics Co., Ltd., a company organized under the laws of the Republic of
Korea (“Samsung”), and Samsung Display Co., Ltd., a company organized under the
laws of the Republic of Korea (the “Shareholder”). This Agreement shall be
effective as of the date hereof.

 

RECITALS

 

WHEREAS, the Shareholder, the Company, Corning Luxembourg S.àr.l. (“Corning
Buyer”), Corning Holding Japan G.K. and Corning Hungary Data Services Limited
Liability Company have entered into that certain Framework Agreement, dated as
of the date hereof (the “Framework Agreement”), pursuant to which, among other
things, the Shareholder, the Company and Corning Buyer shall enter into a
Purchase and Subscription Agreement pursuant to which the Shareholder will
acquire 2,300 shares of the Company’s Fixed Rate Cumulative Convertible
Preferred Stock, Series A, par value $100 per share (the “Preferred Stock”), on
the terms and subject to the conditions set forth therein;

 

WHEREAS, as of the date hereof, the Shareholder and the Company have entered
into a shareholder agreement (the “Shareholder Agreement”) setting forth certain
rights of and restrictions on the Shareholder as a shareholder of the Company;
and

 

WHEREAS, each of the Parties desires to enter into this Agreement in order to
establish certain rights, restrictions and obligations of the Shareholder and
Samsung, as well as to set forth certain other arrangements relating to the
Company.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, and the mutual promises and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound, the Parties hereby agree as follows:

 

ARTICLE I     DEFINITIONS

 

Section 1.1       Definitions

 

Capitalized terms used but not otherwise defined in this Agreement shall have
the meanings set forth below or the meanings given to them in the Shareholder
Agreement, as applicable:

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Bona Fide Offer” shall have the meaning given to it under Section 2.2(c).

 

“Breach Shares” shall have the meaning given to it under Section 5.14.

 

“Capital Stock” means the Preferred Stock, the Common Stock and any other equity
securities or capital stock of the Company, whether authorized as of or after
the date hereof.

 

“Closing” has the meaning set forth in the Framework Agreement.

 

“Closing Date” has the meaning set forth in the Framework Agreement.

 

“Common Stock” means the common stock, par value $0.50 per share, of the
Company.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Securities” shall have the meaning given to it under Section 2.1(a).

 

“Competing Offer” shall have the meaning given to it under Section 2.2(c).

 

“Core Competitor” means any of the entities that is one of the top five
(5) global market share holders (excluding any member of the Shareholder Group)
in the following industries according to the most recent research reports
published by one of the top three (3) industry analyst firms as of the date the
Bona Fide Offer under Section 2.2 is commenced:

 

•Mobile handset industry;

 

•Television industry;

 



• Liquid crystal display panel industry;

 

•Substrate glass industry; and

 

•Organic light emitting diode glass industry.

 

“Corning Buyer” has the meaning set forth in the Recitals.

 

“Cure Period” shall have the meaning given to it under Section 2.1(a).

 

“Framework Agreement” has the meaning set forth in the Recitals.

 

“Parties” means the parties to this Agreement.

 

“Preferred Stock” has the meaning set forth in the Recitals.

 

“Requesting Party” shall have the meaning given to it under Section 2.2(a).

 

“Samsung” has the meaning set forth in the Preamble.

 

“Shareholder” has the meaning set forth in the Preamble.

 

“Shareholder Agreement” has the meaning set forth in the Recitals.

 

“Shareholder Group” means the Shareholder, Samsung and each Subsidiary and
Affiliate of the Shareholder or Samsung.

 

CORNING INCORPORATED - 2013 Form 10-K 3

 

Back to Contents

Section 1.2       Interpretation

 

For purposes of this Agreement: (a) the words “include,” “includes” and
“including” shall be deemed to be followed by the words “without limitation”;
(b) the word “or” is not exclusive; and (c) the words “herein,” “hereof,”
“hereby,” “hereto” and “hereunder” refer to this Agreement as a whole. The
definitions given for any defined terms in this Agreement shall apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. Unless the context otherwise requires, references herein: (x) to
Articles and Sections mean the Articles and Sections of this Agreement; (y) to
an agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof; and (z) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the Party drafting an instrument or causing any
instrument to be drafted.

 

ARTICLE II     STANDSTILL

 

Section 2.1       Restrictions During the Standstill

 

During the term of this Agreement, each of Samsung and the Shareholder agrees
that it will not, and will cause its Affiliates and any Representatives acting
on its or any of its Affiliates’ behalf not to, directly or indirectly, acting
alone or in concert with others:

 

(a)acquire Beneficial Ownership of, or rights or Options to acquire, any Capital
Stock or any capital stock or other securities of the Company’s Subsidiaries of
any class, series or tranche (collectively with Capital Stock, the “Company
Securities”) (other than shares of Preferred Stock issued to the Shareholder
pursuant to the Framework Agreement, shares of Common Stock issued to the
Shareholder by the Company in exchange for the Preferred Stock owned by the
Shareholder and shares of Company Securities acquired through a stock dividend,
recapitalization or similar transaction undertaken by the Company), or enter
into any contract, arrangement, understanding or relationship which gives any
member of the Shareholder Group the economic equivalent of ownership of any
Company Security due to the fact that the value of the derivative is explicitly
determined by reference to the price or value of such Company Security or of any
interest therein, or otherwise enter into a derivative transaction with respect
to a Company Security, other than:

 

(i)pursuant to a Capital Raising Transaction, solely to the extent permitted
under Section 2.2 of the Shareholder Agreement (Participation Rights);

 

(ii)in the event of an underwritten public offering of shares of Common Stock by
the Company, in which event the members of the Shareholder Group will be
permitted to both participate in such a public offering in the same manner as
any other shareholder of the Company and to acquire shares of Common Stock or
other securities in the open market solely to the extent necessary to maintain
the Total Ownership Percentage of the Shareholder Group as of the date
immediately prior to the public announcement of such offering of shares of
Common Stock;

 

(iii)in the event the Company engages in a Capital Raising Transaction that
involves solely the issuance of Common Stock (other than in an underwritten
public offering), in which event the members of the Shareholder Group will be
permitted to acquire shares of Common Stock in the open market solely to the
extent necessary to maintain the Total Ownership Percentage of the Shareholder
Group as of the date immediately prior to the public announcement of such
Capital Raising Transaction; or

 

(iv)after the earlier of (A) a conversion of all of the shares of the Preferred
Stock Beneficially Owned by the Shareholder Group pursuant to paragraph 4(h)(7)
of the Company’s Certificate of Incorporation or (B) the seventh
(7th) anniversary of the Closing Date;

 

provided, that (x) each of sub-clauses (i), (ii), (iii) and (iv) above shall
apply only to the extent that such acquisition or acquisitions would not cause
the Total Ownership Percentage of the Shareholder Group to exceed the Ownership
Cap and (y) the Shareholder provides written notice to the Company of the number
of shares of Company Securities acquired by any member of the Shareholder Group
within ten (10) Business Days following any such acquisition, unless such
acquisition has been disclosed prior to that date pursuant to a public filing
with the U.S. Securities and Exchange Commission; and provided further, that if
an Affiliate of the Shareholder or an Affiliate of Samsung breaches the
restrictions set forth in this Section 2.1(a) without the knowledge of the
Shareholder or Samsung, then (I) each of the Shareholder and Samsung shall use
reasonable best efforts to cause such Affiliate to sell all Breach Shares as
promptly as practicable and in any event within six (6) months after the
Shareholder or Samsung becomes aware of such breach (the “Cure Period”) and (II)
to the extent the Shareholder and Samsung used reasonable best efforts to cause
such Affiliate to sell the Breach Shares and if such Affiliate enters into an
agreement to the Shareholder Agreement agreeing to be bound by all of the
restrictions and obligations contained in the Shareholder Agreement applicable
to the Shareholder as if it were a party thereto, then the Shareholder or
Samsung, subject to the restrictions contained in Section 4.1 of the Shareholder
Agreement, may dispose of shares of Common Stock held by them within the Cure
Period, in which case the number of Breach Shares shall be deemed to have been
reduced by the corresponding number of shares of Common Stock so disposed of by
the Shareholder and/or Samsung (provided that if such Affiliate is a Subsidiary
of either the Shareholder or Samsung, then the Cure Period shall be three
(3) months after the Shareholder or Samsung becomes aware of such breach); and
provided further, that, this Section 2.1(a) shall not in any way limit the
acquisition of businesses or assets of the Company or any capital stock or other
securities of the Company’s Subsidiaries pursuant to existing or future
commercial arrangements between the Company and any of its Affiliates, on the
one hand, and any member of the Shareholder Group, on the other hand, which
arrangements do not involve a Change of Control or an attempt by the Shareholder
or Samsung or any of their Affiliates or third party to influence the policies
or control of the Company or its Subsidiaries (other than in respect of such
arrangement);

 

CORNING INCORPORATED - 2013 Form 10-K 4

 

Back to Contents

(b)commence or seek to commence any tender offer or exchange offer (with or
without conditions) involving the Company or any of its Subsidiaries or
authorize, endorse, encourage, seek, effect, announce or submit to the Company
any proposal or offer (whether publicly or otherwise or whether with or without
conditions) concerning any merger, share exchange, sale of assets,
consolidation, business combination, recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with or involving
the Company or any of its Subsidiaries or any of its or their respective
securities or assets; provided, that this Section 2.1(b) shall not in any way
limit the acquisition of businesses or assets of the Company pursuant to
existing or future commercial arrangements between the Company and any of its
Affiliates, on the one hand, and any member of the Shareholder Group, on the
other hand, which arrangements do not involve a Change of Control or an attempt
by the Shareholder or Samsung or any of their Affiliates or third party to
influence the policies or control of the Company or its Subsidiaries (other than
in respect of such arrangement);

 

(c)make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” (as such terms are defined under Regulation 14A
under the Exchange Act) to vote or take any other action, including soliciting
consents or taking other action with respect to the calling of a special meeting
of the Company’s shareholders, seeking to advise or influence any Person with
respect to the voting of any securities of the Company or any of its
Subsidiaries or making any shareholder proposals under Rule 14a-8 of the
Exchange Act;

 

(d)whether alone or in concert with any Group or otherwise in concert with
others (i) seek to place a director or other representative on the Board,
(ii) seek the removal of any member of the Board, or (iii) otherwise seek or
propose to control or influence the Board or the management or the policies of
the Company;

 

(e)make any public announcements, proposals or offers to take any of the
foregoing actions, or publicly disclose or direct any Person to disclose, any
intention, plan or arrangement inconsistent with the foregoing;

 

(f)enter into any discussions, negotiations, arrangements or understandings with
any Person to do any of the foregoing, or act in concert with or advise, assist
or encourage any Person in connection with the foregoing, or form, join or in
any way participate in a Group with any Person for the purpose of acquiring,
holding or voting of any Company Securities; or

 

(g)request or seek that the Board, any committee of the Board, the Company or
any of its Subsidiaries or their respective Representatives, directly or
indirectly, amend or waive any provision of this Section 2.1.

 

Section 2.2       Standstill Exceptions

 

(a)If and only if a Person that is not (i) a member of the Shareholder Group or
(ii) acting on behalf of, in concert with or with the encouragement of any
member of the Shareholder Group commences a Bona Fide Offer, then either the
Shareholder or Samsung or one of their Subsidiaries (one such party, the
“Requesting Party”) shall be permitted to make a private, confidential and
written communication to either the Company’s Chief Executive Officer,
Chairperson of the Board or the Board (at election of the Requesting Party
making such communication) solely to request permission to submit a Competing
Offer; provided, that such request would not be reasonably likely to require
disclosure or other public announcement by the Shareholder, any member of the
Shareholder Group, the Company or any of their respective Affiliates; provided,
however, that the right to submit such request shall terminate, and the
Requesting Party shall immediately withdraw any request that it has previously
submitted (and any such request shall terminate), if such Bona Fide Offer is
withdrawn or terminated (or such Bona Fide Offer ceases to be a Bona Fide Offer)
prior to the submission by the Requesting Party of a Competing Offer (with
respect to which consent to the making of such Competing Offer was provided by
the Company in accordance with this Section 2.2). For the avoidance of doubt, if
such Bona Fide Offer is withdrawn or terminated (or such Bona Fide Offer ceases
to be a Bona Fide Offer), the right of any Requesting Party to submit any
further request shall terminate and the Requesting Party shall not have a right
to amend or modify any existing request or Competing Offer (unless another Bona
Fide Offer has commenced and is pending).

 

(b)Notwithstanding the foregoing, and if and only if (i) a Core Competitor that
is not acting on behalf of, in concert with or with the encouragement of any
member of the Shareholder Group commences, a Bona Fide Offer, (ii) the Board
recommends to the shareholders of the Company a transaction that would result in
a Change of Control or otherwise approves such transaction or (iii) the Company
enters into a definitive and binding agreement to implement a Change of Control,
then a Requesting Party shall be permitted to submit to the Board a Competing
Offer; provided, however, that if such Bona Fide Offer, Board recommendation or
approval of a Change of Control transaction, as applicable, is withdrawn or
terminated or such Bona Fide Offer ceases to be a Bona Fide Offer prior to a
Competing Offer being validly submitted to the Board, the right of any
Requesting Party to submit a Competing Offer (with respect to such prior Bona
Fide Offer or Change of Control transaction) shall terminate and, if a Competing
Offer has been validly submitted to the Board prior to such withdrawal or
termination of a Bona Fide Offer or recommendation or approval of a Change of
Control transaction or prior to the time at which a Bona Fide Offer ceases to be
a Bona Fide Offer, such Competing Offer shall not be amended or modified (unless
another Bona Fide Offer meeting the requirements of this Section 2.2(b) and
Section 2.2(c) has commenced and is pending or the Board recommends or approves
another Change of Control transaction).

 

(c)For purposes of this Agreement, “Bona Fide Offer” shall mean a public bona
fide offer (i) to acquire at least eighty percent (80%) (or in the case of an
offer by a Core Competitor, more than fifty percent (50.0%)) of the outstanding
Voting Securities at a premium to the trading price of the Common Stock on the
New York Stock Exchange on the trading day immediately prior to the date on
which the offer is commenced or otherwise announced publicly, (ii) (A) that is
not conditioned on financing (unless such offer is made by a Core Competitor)
and (B) that is either fully financed or supported by a binding commitment
letter or for which the offeror has available cash in an amount sufficient to
consummate such acquisition and (iii) with respect to which there is no reason
to believe that such offer will not be consummated due to regulatory or
anti-trust approvals. For purposes of this Agreement, a “Competing Offer” shall
mean a bona fide offer to acquire at least the same percentage of the
outstanding Voting Securities as is proposed to be acquired in the Bona Fide
Offer or the proposed Change of Control transaction on terms and conditions that
are more favorable from a financial point of view to the Company and its
shareholders than the Bona Fide Offer or the proposed Change of Control
transaction.

 

CORNING INCORPORATED - 2013 Form 10-K 5

 

Back to Contents

ARTICLE III     REPRESENTATIONS

 

Section 3.1       Shareholder Representations

 

Each of Samsung and the Shareholder represents and warrants as follows:

 

(a)Power and Authority. It has all requisite corporate power and authority to
enter into this Agreement and to perform its obligations hereunder.

 

(b)Binding Effect. This Agreement has been duly executed and delivered by each
of Samsung and the Shareholder (as applicable) and is a valid and binding
agreement of each of Samsung and the Shareholder (as applicable), enforceable
against each of Samsung and the Shareholder (as applicable) in accordance with
its terms.

 

Section 3.2       Company Representations

 

The Company represents and warrants as follows:

 

(a)Power and Authority. The Company has all requisite corporate power and
authority to enter into this Agreement and to perform its obligations hereunder.

 

(b)Binding Effect. This Agreement has been duly executed and delivered by the
Company and is a valid and binding agreement of the Company, enforceable against
the Company in accordance with its terms.

 

ARTICLE IV     TERMINATION

 

Section 4.1       Termination

 

The term of this Agreement is perpetual, but may be terminated at any time by
the mutual written consent of the Parties hereto. Notwithstanding the foregoing,
this Agreement and all of its provisions shall terminate upon the earlier of
(a) twelve (12) months after the date hereof if the Closing shall not have
occurred prior to such date; (b) the later of the date of the termination of
this Agreement and the date falling six (6) months after the date hereof, if the
Framework Agreement is validly terminated prior to the Closing due to a breach
of the Framework Agreement by any of the Corning Parties (as defined therein),
(c) the later of the date of the termination of this Agreement and the date
falling eighteen (18) months after the date hereof, if the Framework Agreement
is validly terminated prior to the Closing due to a breach of the Framework
Agreement by the Shareholder, (d) the consummation of a Change of Control, or
(e) following the Closing at the end of a continuous two (2)-year period
(A) beginning on or after the eighteenth (18th) anniversary of the date hereof
and (B) during which for the entire time the Shareholder Group Beneficially Owns
less than the Total Ownership Percentage of zero point three percent (0.30%).
For the avoidance of doubt, unless mutually consented in writing by the Parties,
in no event shall this Agreement terminate pursuant to clause (e) prior to the
twentieth (20th) anniversary of the date hereof.

 

Section 4.2       Effect of Termination

 

From and after a termination in accordance with Section 4.1, this Agreement
shall become null and void and of no further force and effect, except for
Section 5.2, Section 5.3, Section 5.5, Section 5.8 and Section 5.12, which shall
continue in full force and effect indefinitely. The termination of this
Agreement shall not affect any rights or obligations that shall have arisen or
accrued prior to the date of termination.

 

ARTICLE V     MISCELLANEOUS

 

Section 5.1       No Other Agreements

 

Each of Samsung and the Shareholder shall not (and shall cause its Affiliates
not to) enter into any other voting, buy-sell, shareholder or other agreement
relating to any Company Securities that conflicts with or is otherwise
inconsistent in any way with this Agreement.

 

CORNING INCORPORATED - 2013 Form 10-K 6

 

Back to Contents

Section 5.2       Announcements

 

Neither the Company, Samsung nor the Shareholder shall make any public
announcement with respect to the existence or terms of this Agreement without
the prior approval of the other Parties. Notwithstanding the foregoing, nothing
in this Section 5.2 shall prevent any Party from making any public announcement
or filing it determines to be reasonably necessary in order to satisfy its
obligations under applicable Law or under the rules of any national securities
exchange.

 

Section 5.3       Specific Performance

 

(a)The Parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Each Party agrees that, in the event
of any breach or threatened breach by any other Party of any covenant or
obligation contained in this Agreement, the non-breaching Party shall be
entitled (in addition to any other remedy that may be available to it whether in
Law or equity, including monetary damages) to seek to obtain (i) a decree or
order of specific performance to enforce the observance and performance of such
covenant or obligation and (ii) an injunction restraining such breach or
threatened breach. Each Party acknowledges and agrees that (A) each Party is
entitled to seek to specifically enforce the terms and provisions of this
Agreement and (B) the right of specific enforcement is an integral part of the
transactions contemplated by this Agreement and without that right, none of the
Parties hereto would have entered into this Agreement.

 

(b)Each Party further agrees that (i) such Party will not oppose the granting of
an injunction, specific performance and other equitable relief as provided
herein on the basis that the other party has an adequate remedy at Law or an
award of specific performance is not an appropriate remedy for any reason at Law
or equity and (ii) no other party or any other Person shall be required to
obtain, furnish or post any bond or similar instrument in connection with or as
a condition to obtaining any remedy referred to in this Section 5.3, and each
Party irrevocably waives any right it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument.

 

Section 5.4       Assignment; Binding Effect

 

Except as expressly provided herein, neither this Agreement nor any of the
rights, interests or obligations under this Agreement will be assigned, in whole
or in part, by any of the Parties without the prior written consent of the other
Parties. Any purported assignment without such prior written consent will be
void. Subject to the preceding sentences, this Agreement will be binding upon,
inure to the benefit of, and be enforceable by, the Parties and their respective
successors and assigns.

 

Section 5.5       Notices

 

All notices, requests and other communications provided for or permitted to be
given under this Agreement must be in writing and shall be given by personal
delivery, by certified or registered United States mail (postage prepaid, return
receipt requested), by a nationally recognized overnight delivery service for
next day delivery, by facsimile transmission, as follows (or to such other
address as any Party may give in a notice given in accordance with the
provisions hereof):

 

(a) If to the Company to:       Corning Incorporated   One Riverfront Plaza  
Corning, New York 14831

  Attention: Corporate Secretary   Fax: +1-607-974-6686

      with a copy to (which shall not constitute notice):       Wachtell,
Lipton, Rosen & Katz   51 West 52nd Street   New York, New York 10019-6150      

  Attention: Andrew R. Brownstein     Ronald C. Chen   Fax: (212) 403-2000

 

(b) If to Samsung or the Shareholder to:       Samsung Electronics Co., Ltd.  
38th Fl., Samsung Electronics Bldg.   1320-10, Seocho 2-Dong, Seocho-Gu   Seoul,
Korea 137-857

  Attention: International Legal Department, Office of the General Counsel  
Fax: +82-2-2255-8380

      with a copy to (which shall not constitute notice):       Paul Hastings
LLP   33/F West Tower, Mirae Asset Center1   67, Suha-dong, Jung-gu   Seoul,
100-210, Korea      

  Fax: +82-2-6321-3902   Attention: Daniel Sae-Chin Kim

 

or to such other address or facsimile number as such Party may hereafter specify
by notice to the other Parties hereto. Each such notice, request or other
communication shall be effective (i) if given by facsimile, when such facsimile
is transmitted to the facsimile number specified above and electronic
confirmation of transmission is received or (ii) if given by any other means,
when delivered at the address specified in this Section 5.5.

 

CORNING INCORPORATED - 2013 Form 10-K 7

 

Back to Contents

Section 5.6       Amendment; Waiver

 

This Agreement may be amended, modified, waived or altered only in a writing
signed by the Parties hereto. The failure of a Party to insist upon the
performance of any provision hereof shall not constitute a waiver of, or
estoppel against, assertion of the right to require such performance, nor shall
a waiver or estoppel in one case or instance imply a waiver or estoppel with
respect to any other case or instance, whether of similar nature or otherwise.

 

Section 5.7       Descriptive Headings

 

The descriptive headings of this Agreement are inserted for convenience only and
shall not constitute a part of this Agreement.

 

Section 5.8       Expenses

 

Each Party shall bear its own costs and expenses in connection with the
negotiation, execution and performance of this Agreement.

 

Section 5.9       Severability

 

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of applicable Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.

 

Section 5.10     Further Assurances

 

The Parties agree to cooperate fully in the execution, acknowledgment and
delivery of all instruments, agreements and other papers and to take such other
actions as may be necessary to further carry out and fully accomplish the intent
and purposes of this Agreement.

 

Section 5.11     Entire Agreement

 

This Agreement, the Shareholder Agreement and the Framework Agreement (including
all the other Transaction Documents (as defined in the Framework Agreement))
constitute the entire agreement between the Parties respecting the subject
matter of this Agreement and supersedes all prior agreements, negotiations,
understandings, representations and statements respecting the subject matter of
this Agreement, whether written or oral.

 

Section 5.12     Governing Law; Jurisdiction

 

(a)This Agreement and the transactions contemplated hereby, and all disputes
between the Parties under or related to this Agreement or the facts and
circumstances leading to its execution, whether in contract, tort or otherwise,
shall be governed by and construed in accordance with the Laws of the State of
New York, applicable to contracts executed in and to be performed entirely
within the State of New York, without regard to the conflicts of Laws principles
thereof.

 

(b)In the event any Party to this Agreement commences any litigation, proceeding
or other legal action in connection with or relating to this Agreement or any
matters described or contemplated herein, the Parties to this Agreement hereby
irrevocably and unconditionally (i) agree that any litigation, proceeding or
other legal action shall be instituted exclusively in a court of competent
jurisdiction located within the City of New York, New York, whether a state or
federal court; (ii) agree that in the event of any such litigation, proceeding
or action, such Parties irrevocably and unconditionally consent and submit to
personal jurisdiction in any such court described in clause (i) of this
Section 5.12(b) and to service of process upon them in accordance with the rules
and statutes governing service of process (it being understood that nothing in
this Section 5.12(b) shall be deemed to prevent any Party from seeking to remove
any action to a federal court in the City of New York, New York); (iii) waive to
the full extent permitted by Law any objection that they may now or hereafter
have to the venue of any such litigation, proceeding or action in any such court
or that any such litigation, proceeding or action was brought in an inconvenient
forum; (iv) agree as an alternative method of service to service of process in
any legal proceeding by mailing of copies thereof to such Party at its address
set forth in Section 5.5 for communications to such Party; (v) agree that any
service made as provided herein shall be effective and binding service in every
respect; and (vi) agree that nothing herein shall affect the rights of any Party
to effect service of process in any other manner permitted by Law. The Parties
hereto agree that a final judgment in any such litigation, proceeding or action
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law.

 

(c)EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE, EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY

 

CORNING INCORPORATED - 2013 Form 10-K 8

 

Back to Contents

 RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.12(c).

 

Section 5.13     Counterparts; Facsimile

 

This Agreement and any amendments hereto may be executed in one or more
counterparts, each of which shall be deemed an original and all such
counterparts shall constitute one and the same instrument. Any executed
counterpart delivered by facsimile or other means of electronic transmission
shall be deemed an original for all purposes.

 

Section 5.14     Obligations

 

All shares of the Company Securities acquired by any member of the Shareholder
Group in breach of this Agreement are referred to as the “Breach Shares.” The
Shareholder agrees that it will, and will cause its Affiliates, Samsung and
Samsung’s Affiliates to, comply with Section 2.1 and Section 3.1 of the
Shareholder Agreement with respect to the voting of the Breach Shares. For the
avoidance of doubt, the failure to use reasonable best efforts as required by
Section 2.1(a) or the failure to sell the Breach Shares by the end of the Cure
Period shall be a breach of this Agreement.

 

[Signature Page Follows]

 

CORNING INCORPORATED - 2013 Form 10-K 9

 

Back to Contents

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed by
their respective duly authorized officers as of the date first written above.

 

SAMSUNG ELECTRONICS CO., LTD.       By: /s/ Oh-Hyun Kwon   Name: Oh-Huyn Kwon  
Title: Vice Chairman & CEO       SAMSUNG DISPLAY CO., LTD.       By: /s/ Baik
Kyu Song   Name: Baik Kyu Song   Title: Executive Vice President  

 

[Signature Page to Standstill Agreement]

 

CORNING INCORPORATED - 2013 Form 10-K 10

 

Back to Contents

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed by
their respective duly authorized officers as of the date first written above.

 

CORNING INCORPORATED       By: /s/ Lawrence D. McRae   Name: Lawrence D. McRae  
Title: Executive Vice President  

 

[Signature Page to Standstill Agreement]

 

CORNING INCORPORATED - 2013 Form 10-K 11

 